Decided in this case that under the provisions of the 121st rule a verbal agreement between the solicitors in a cause brought before a vice chancellor, and which has been decided by him, to waive the execution of an appeal bond, and to consider an appeal as duly made and noticed for hearing before the chancellor, is not binding upon either party.
And that where the party, relying upon such an agreement has suffered the time for appealing to expire without having .perfected his appeal, the court has no power to open the decree for the purpose of having it re-entered as of a subsequent day, in order to enable such party to appeal.
That where the time for appealing is fixed by the statute, , , . . . .... . .. . . and the appeal is not brought within the timo allowed by law, this court cannot extend the time, even upon an excuse shown; as the lapse of time, in that case, is an absolute bar to the appeal.
Order of the vice chancellor refusing to open decree, affirmed with costs.